Citation Nr: 0201531	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  95-35 837	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include pneumonia, pleurisy, spontaneous 
pneumothorax, chronic emphysema, and asthmatic bronchitis.




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which denied 
service connection for a respiratory disability.  In an 
October 14, 1997, decision, the Board denied service 
connection for a respiratory disability, to include 
pneumonia, pleurisy, spontaneous pneumothorax, chronic 
emphysema, and asthmatic bronchitis.  Appellant/veteran 
subsequently appealed that October 14, 1997 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court granted the Secretary of 
the VA's (appellee) unopposed motion to remand the case to 
the Board.  Subsequently, in May 2001, appellant's counsel 
notified the Court of appellant's April 2000 death.  
Thereafter, the Court ordered that the October 14, 1997 Board 
decision be vacated and that the appellant's appeal be 
dismissed for lack of jurisdiction, on the grounds that the 
appeal has become moot by virtue of appellant's death.  


FINDINGS OF FACT

1.	The appellant/veteran had active service from July 1948 
to December 1954.

2.	Appellant appealed to the Court an October 14, 1997 
Board decision, which denied service connection for a 
respiratory disability, to include pneumonia, pleurisy, 
spontaneous pneumothorax, chronic emphysema, and asthmatic 
bronchitis.  

3.	Prior to the Court's issuance of a decision in the 
appellant's appeal, the appellant's attorney notified the 
Court of appellant's April 2000 death.  




CONCLUSION OF LAW

Because of the death of the appellant/veteran, the Board has 
no jurisdiction to adjudicate the merits of said claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant/veteran died during the pendency 
of the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000).  See also Court Order.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

 



